 1
     McGREGOR W. SCOTT
 2   United States Attorney
     ANGELA L. SCOTT
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America
 8
 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00091-LJO
12
                                  Plaintiff,             STIPULATION REGARDING DEFENDANT
13                                                       ALEJANDRO LEMUS’S WITHDRAWAL OF
                           v.                            GUILTY PLEA
14
   JESUS ALBERTO LOPEZ-RETAMOZA,
15 HUGO LEMUS, and
   ALEJANDRO LEMUS,
16                     Defendants.
17
18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, Assistant United States

20 Attorney Angela Scott, and defendant ALEJANDRO LEMUS, by and through defendant’s counsel of
21 record, Victor Chavez, hereby stipulate as follows:
22          1.     On April 26, 2018, defendant was indicted for crimes related to the distribution of

23 methamphetamine. Doc. 30.
24          2.     On October 21, 2019, defendant pleaded guilty to Count One of the indictment –

25 conspiracy to possess with intent to distribute, and distribute methamphetamine, in violation of 21
26 U.S.C. § 846, 841(a)(1), (b)(1)(A). Doc. 64.
27          3.     On January 22, 2019, defendant’s Pretrial Services Officer informed the government that

28 he has abided by the terms and conditions of his pretrial release and has performed well.


30                                                       1
      STIPULATION REGARDING DEFENDANT’S
31    WITHDRAWAL OF GUILTY PLEA
 1
            4.      By this stipulation, defendant now moves to withdraw the guilty plea he entered on
 2
     October 21, 2019. The parties anticipate that defendant will enter a plea to an information that the
 3
     government will file today.
 4
            5.      In the interest of justice, and in light of potentially exculpatory information that the
 5
     government obtained after the entry of defendant’s guilty plea, the government supports defendant’s
 6
     request.
 7
 8          IT IS SO STIPULATED.
 9
10
11    Dated: January 24, 2020                                  McGREGOR W. SCOTT
                                                               United States Attorney
12
13                                                             /s/ ANGELA L. SCOTT
                                                               ANGELA L. SCOTT
14                                                             Assistant United States Attorney
15
16    Dated: January 24, 2020                                  /s/ per email authorization
17                                                             VICTOR CHAVEZ
                                                               Counsel for Defendant
18                                                             ALEJANDRO LEMUS

19
20
21
22
23
24
25
26
27
28


30                                                         2
      STIPULATION REGARDING DEFENDANT’S
31    WITHDRAWAL OF GUILTY PLEA
 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                            CASE NO. 1:18 CR 00091-LJO
12                                Plaintiff,            ORDER PERMITTING DEFENDANT
                                                        ALEJANDRO LEMUS’s WITHDRAWAL OF
13                          v.                          GUILTY PLEA
14 JESUS ALBERTO LOPEZ-RETAMOZA,
   HUGO LEMUS
15 ALEJANDRO LEMUS,
16
                       Defendants.
17
18
            Pursuant to the parties’ stipulation and for good cause shown, the Court hereby GRANTS
19
     defendant ALEJANDRO LEMUS’s request to withdraw the guilty plea defendant entered in this matter
20
     on October 21, 2019, to Count One of the Indictment (conspiracy to possess with the intent to distribute
21
     and to distribute methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)).
22
23 IT IS SO ORDERED.
24      Dated:     January 30, 2020                         /s/ Lawrence J. O’Neill _____
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28


30                                                      3
      STIPULATION REGARDING DEFENDANT’S
31    WITHDRAWAL OF GUILTY PLEA
